IN THE UNITED STATES DISTRICT COURT
FOR THE SOUTHERN DISTRICT OF OHIO
WESTERN DIVISION AT DAYTON

TRUSTEES OF THE SOUTHWEST OHIO
REGIONAL COUNCIL OF
CARPENTERS PENSION PLAN, et. al.

CASE NO.: 3:19-CV-244

Judge Walter H. Rice
Plaintiffs,
VS.

LEIGH’S SERVICES, LLC,

Nee eee ee ee ee

Defendant.
ORDER FOR DISMISSAL

Upon the Parties’ Motion for Dismissal, the Court being duly advised, it is hereby
ORDERED that Plaintiffs’ Complaint is dismissed, without prejudice, at Plaintiffs’ cost.

3-9-20 (arate) Vig
Date Judge Walter H. Rice
